NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1881-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

FABIAN METOYER,
a/k/a MICHAEL WILLIAMS,

     Defendant-Appellant.
________________________

                   Submitted May 23, 2022 – Decided July 12, 2022

                   Before Judges Messano and Accurso.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Hudson County, Indictment No. 16-06-0832.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Karen A. Lodeserto, Designated Counsel, on
                   the brief).

                   Esther Suarez, Hudson County Prosecutor, attorney for
                   respondent (Patrick R. McAvaddy, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Pursuant to a plea agreement with the State of New Jersey, defendant

Fabian Metoyer pled guilty to first-degree possession of a controlled dangerous

substance, phencyclidine (PCP), with intent to distribute, N.J.S.A. 2C:35-

5(a)(1) and 2C:35-5(b)(6), and the amended charge of second-degree possession

of a firearm for an unlawful purpose, N.J.S.A. 2C:39-4(a).1           The State

recommended the judge impose concurrent sentences aggregating fifteen years'

imprisonment with seven and one-half years of parole ineligibility, but the judge

sentenced defendant to a twelve-year term of imprisonment with a four-year

period of parole ineligibility. We heard defendant's appeal on the Excessive

Sentence Oral Argument calendar and affirmed the sentence.

      Defendant filed a pro se petition for post-conviction relief (PCR)

essentially arguing plea counsel was ineffective because she withdrew a motion

to suppress evidence prior to defendant's guilty plea. The motion so ught to

suppress evidence seized without a warrant when police stopped a vehicle

defendant was traveling in, and evidence subsequently seized from defendant's

residence pursuant to a search warrant. PCR counsel was appointed and filed a




1
  The judgment of conviction erroneously lists the offense as N.J.S.A. 2C:39 -
4.1(a), possession of a firearm in the course of committing a drug offense.
                                                                           A-1881-20
                                       2
brief; defendant filed a supplemental certification that challenged facts alleged

by police in their reports and in the affidavit for the search warrant.

      The PCR judge, who also accepted defendant's guilty plea and sentenced

defendant, issued a written opinion supporting the order denying the petition

without an evidentiary hearing. Defendant appealed. Prior         to      filing      his

appellate brief, defendant sought a limited remand to clarify the PCR judge's

written decision, arguing the judge failed to address all points raised by PCR

counsel and defendant in his pro se filings, and the judge's opinion mistakenly

addressed other issues not raised by defendant. We granted defendant's motion

and remanded the matter for the court "to supplement its reasons for denying the

petition," specifically noting the shortcomings of the prior opinion. The judge

issued a second written opinion following remand again denying PCR relief.

      Defendant now appeals arguing plea counsel provided ineffective

assistance (IAC) and the PCR judge erred by not granting an evidentiary hearing.

Defendant contends an evidentiary hearing was necessary for plea counsel to

explain why she failed to "pursue the challenge of the unlawful stop of the

vehicle and subsequent arrest and search of [defendant]." Second, defendant

argues an evidentiary hearing was necessary for plea counsel to explain "her




                                                                                   A-1881-20
                                         3
failure to challenge the affidavit in support of the application for the search

warrant of [defendant's] home." We have considered the arguments and affirm.

      To succeed on an IAC claim, a defendant must meet the two-prong test

enunciated in Strickland v. Washington, 466 U.S. 668, 687 (1984), and applied

by our Court in State v. Fritz, 105 N.J. 42, 58 (1987). A defendant must first

show "that counsel made errors so serious that counsel was not functioning as

the 'counsel' guaranteed . . . by the Sixth Amendment." Fritz, 105 N.J. at 52

(quoting Strickland, 466 U.S. at 687). "To satisfy prong one, [defendant] had to

'overcome a "strong presumption" that counsel exercised "reasonable

professional   judgment"    and     "sound   trial   strategy"   in   fulfilling   his

responsibilities.'" State v. Nash, 212 N.J. 518, 542 (2013) (quoting State v.

Hess, 207 N.J. 123, 147 (2011)). "[I]f counsel makes a thorough investigation

of the law and facts and considers all likely options, counsel's trial strategy is

'virtually unchallengeable.'"     Ibid. (alteration in original) (quoting State v.

Chew, 179 N.J. 186, 217 (2004)). Particularly significant here, counsel's failure

to raise losing arguments in the Law Division cannot evidence deficient

performance. State v. Echols, 199 N.J. 344, 361 (2009).

      Second, a defendant must show by a "reasonable probability" that the

deficient performance affected the outcome.          Fritz, 105 N.J. at 58.        "A


                                                                               A-1881-20
                                         4
reasonable probability is a probability sufficient to undermine confidence in the

outcome." State v. Pierre, 223 N.J. 560, 583 (2015) (quoting Strickland, 466

U.S. at 694; Fritz, 105 N.J. at 52). In the context of a guilty plea, a defendant

must demonstrate that but for counsel's deficient performance, he would not

have pled guilty and instead insisted on going to trial. State v. Nuñez-Valdéz,

200 N.J. 129, 139 (2009).

      Our rules anticipate the need to hold an evidentiary hearing on a PCR

petition, "only upon the establishment of a prima facie case in support of post-

conviction relief." R. 3:22-10(b). "A prima facie case is established when a

defendant demonstrates 'a reasonable likelihood that his or her claim, viewing

the facts alleged in the light most favorable to the defendant, will ultimately

succeed on the merits.'" State v. Porter, 216 N.J. 343, 355 (2013) (quoting R.

3:22-10(b)). "[W]e review under the abuse of discretion standard the PCR

court's determination to proceed without an evidentiary hearing."       State v.

Brewster, 429 N.J. Super. 387, 401 (App. Div. 2013) (citing State v. Marshall,

148 N.J. 89, 157–58 (1997)).

      On remand, the PCR judge's written opinion set forth the details in police

reports regarding the motor vehicle stop. Consistent with information police

received from a confidential informant, the officers observed defendant's co-


                                                                           A-1881-20
                                       5
defendant, Keisha Cunniffe, leave defendant's residence and engage in a drug

sale. Defendant left the same house shortly thereafter and entered a car driven

by his other co-defendant, Darryl Mahoney. Police stopped the car for a motor

vehicle violation, knowing there was an active warrant for defendant's arrest.

They observed drugs in plain view in the car. Police then obtained a search

warrant for defendant's home and executed it hours later. They seized additional

drugs and firearms.

      Defendant's certifications challenge some of these facts. He alleges, for

example, there was no motor vehicle violation, and police entered his house first

without a warrant and then returned a second time with a warrant. There is no

corroboration for either claim.

      In any event, based on the PCR judge's recitation of what likely would

have been the State's evidence in support of the warrantless search, it is unlikely

any suppression motion that plea counsel filed would have been successful. The

same is true of the later search of defendant's home pursuant to the warrant. See,

e.g., State v. Boone, 232 N.J. 417, 427 (2017) ("Reviewing courts 'accord

substantial deference to the discretionary determination resulting in the issuance

of the [search] warrant.'" (alteration in original) (quoting State v. Jones, 179 N.J.

377, 388 (2004))). In short, plea counsel's decision not to proceed with the


                                                                              A-1881-20
                                         6
motion and, instead strike a very favorable plea bargain with the State for her

client is not evidence of deficient performance.

      More importantly, as to the second prong of the Strickland/Fritz test, "to

obtain relief from a conviction following a plea, 'a petitioner must convince the

court that a decision to reject the plea bargain would have been rational under

the circumstances.'" State v. O'Donnell, 435 N.J. Super. 351, 371 (App. Div.

2014) (quoting Padilla v. Kentucky, 559 U.S. 356, 372 (2010)). Simply put,

defendant's assertion that he would have rather proceeded with the motion, and

if it was unsuccessful, gone to trial instead of pleading guilty, is incredible.

      Initially, the judge specifically questioned defendant during his plea

allocution regarding the pending motion to suppress. Under oath, defendant said

he understood the motion was being withdrawn, and he wished to plead guilty

rather than proceed.

      In addition, defendant's plea agreement was very favorable. Considering

only the two charges to which defendant pled guilty, he faced a maximum thirty-

year sentence with fifteen years of parole ineligibility. The plea agreement

limited the State's recommendation, and the judge imposed a sentence that was

less than the prosecutor requested. Additionally, one of the counts the State

agreed to dismiss was an alleged violation of N.J.S.A. 2C:35-4, maintenance of


                                                                              A-1881-20
                                         7
a controlled dangerous substance production facility, a crime of the first -degree

that includes a mandatory, minimum period of parole ineligibility.

      We agree with the PCR judge that defendant failed to establish a prima

facie case of success as to either prong of the Strickland/Fritz standard, and the

judge's decision not to hold an evidentiary hearing was not a mistaken exercise

of his discretion.

      Affirmed.




                                                                            A-1881-20
                                        8